534 F.2d 1141
Harold LUSSKIN, M.D., Plaintiff-Appellee,v.F. David MATHEWS, Secretary of Health, Education andWelfare, Defendant-Appellant.
No. 75-1072.
United States Court of Appeals,Fifth Circuit.
July 9, 1976.

Robert C. Byrne, Asst. U.S. Atty., Miami, Fla., Robert E. Kopp, Dept. of Justice, Civil Division, Appellate Section, Washington, D.C., David M. Cohen, Dept. of Justice, Washington, D.C., for defendant-appellant.
G. Alexander Nobil, Miami, Fla., for plaintiff-appellee.
Before DYER, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
The jurisdictional issue in this case is the same as that found in Gallo v. Mathews, 5 Cir. 1976, 534 F.2d 1137, decided this day, and is controlled by that case.  Lusskin, like Gallo, challenges the initial determination of Blue Cross, without any attempt to review that decision through the available hearing procedure.  Jurisdiction fails under the APA since the initial determination does not constitute "final agency action."


2
REVERSED AND REMANDED WITH DIRECTIONS TO DISMISS THE COMPLAINT.